Exhibit 10.2

 

AMENDMENT NO. 4
TO FINANCING AGREEMENT

 

This AMENDMENT NO. 4 TO FINANCING AGREEMENT, dated as of September 27, 2019
(this "Fourth Amendment"), amends that certain Financing Agreement, dated as of
November 8, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the "Financing Agreement"), by and among SMTC CORPORATION, a
Delaware corporation, each Person that is a party thereto as a borrower from
time to time (collectively, the "Borrowers"), each other Loan Party that is a
party thereto from time to time, each financial institution that is a party
thereto from time to time (collectively, the "Lenders"), TCW ASSET MANAGEMENT
COMPANY LLC, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and TCW ASSET MANAGEMENT COMPANY LLC, as collateral
agent for the Lenders (in such capacity, the "Collateral Agent").

 

WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and

 

WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.      Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement, as amended by this Fourth Amendment.

 

2.      Amendments.

 

(a)      The definition of "Consolidated EBITDA" in Section 1.01 of the
Financing Agreement is hereby amended by (i) deleting "and" at the end of clause
(xvi) thereof, (ii) adding "and" to the end of clause (xvii) thereof, and (iii)
adding a new clause (xviii) thereto as follows:

 

"(xviii)          restructuring and transition costs and charges incurred on or
before December 31, 2020, in connection with the closure of business operations
in Dongguan, China, not to exceed (A) with respect to cash restructuring costs,
$2,300,000, (B) with respect to write-offs of accounts receivable, $1,623,000,
and (C) with respect to write-offs of Inventory, $1,607,000; provided that any
amount added back under clauses (B) or (C) hereof shall reduce Consolidated
EBITDA dollar-for-dollar in any future period to the extent that any write-offs
taken pursuant to clauses (B) or (C) hereof are reversed, or otherwise the
subject of any gain, in such future period."

 

(b)      The definition of "Permitted Intercompany Investments" in Section 1.01
of the Financing Agreement is hereby amended by (i) deleting "and" before clause
(g) thereof, and (ii) adding a new clause (h) thereto as follows:

 

 

--------------------------------------------------------------------------------

 

 

", and (h) solely to facilitate the closure of business operations in Dongguan,
China, a Domestic Loan Party to or in SMTC Dongguan, so long as (i) such
Investments are made prior to March 31, 2020, (ii) the aggregate amount of all
such Investments does not exceed $2,300,000 during the term of this Agreement,
(iii) no Default or Event of Default has occurred and is continuing either
before or after giving effect to such Investment, (iv) the Borrowers have
Liquidity of not less than (A) at any time on or before December 31, 2019,
$5,000,000, and (B) at any time after December 31, 2019, and on or before March
31, 2020, $7,500,000, in each case, after giving effect to such Investment, and
(v) such Investments do not result in any failure by the Loan Parties to be in
compliance with the provisions of Section 7.02(u)."

 

(c)      Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions in alphabetical order:

 

""Fourth Amendment" means that certain Amendment No. 4 to Financing Agreement,
dated as of September 27, 2019, by and among the Parent, the other Loan Parties
party thereto, the Lenders party thereto and the Agents."

 

""Fourth Amendment Effective Date" has the meaning specified therefor in the
Fourth Amendment."

 

""Fourth Amendment Fee" has the meaning specified therefor in Section 2.06(i)."

 

""SMTC Dongguan" means SMTC Electronics Dongguan Company Limited, a limited
liability company organized under the laws of China.""

 

(d)      Section 2.06 of the Financing Agreement is hereby amended by adding the
following clause (i) at the end thereof:

 

"(i)     Fourth Amendment Fee. On or prior to the Fourth Amendment Effective
Date, the Borrowers shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their Pro Rata Shares, a nonrefundable amendment fee
(the "Fourth Amendment Fee") equal to $100,000."

 

(e)      Section 7.02(c)(i) of the Financing Agreement is hereby amended by
adding "or SMTC Dongguan" after "Inactive Subsidiary" in the second proviso
therein.

 

(f)      Section 7.02(u) of the Financing Agreement is hereby amended by
deleting clause (ii) therein and substituting the following therefor:

 

"(ii) with respect to all other Foreign Loan Parties and Foreign Subsidiaries,
(A) on or before March 31, 2020, $1,500,000 at any time outstanding, and (B)
after March 31, 2020, $1,000,000 at any time outstanding"

 

- 2 -

--------------------------------------------------------------------------------

 

 

3.      Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)      Representations and Warranties; Event of Default. The representations
and warranties herein, in Article VI of the Financing Agreement and in each
other Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Fourth Amendment Effective Date
(as defined below) are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Fourth Amendment Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date). No Default or Event of Default has occurred and is
continuing on the Fourth Amendment Effective Date or would result from this
Fourth Amendment or the transactions contemplated hereby, the Financing
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.

 

(b)      Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings contemplated by the Financing Agreement, and
to execute and deliver this Fourth Amendment and each other Loan Document to
which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

(c)      Authorization, Etc. The execution, delivery and performance by each
Loan Party of this Fourth Amendment and each other Loan Document to which it is
or will be a party, (i) have been duly authorized by all necessary action, (ii)
do not and will not contravene (A) any of its Governing Documents, (B) any
applicable Requirement of Law or (C) any material Contractual Obligation binding
on or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clauses (ii)(B), (ii)(C) and (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(d)      Governmental Approvals. No material authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of this Fourth Amendment or any other Loan Document to which it is or
will be a party other than filings and recordings with respect to Collateral to
be made, or otherwise delivered to the Collateral Agent for filing or
recordation, on or prior to the Fourth Amendment Effective Date.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(e)      Enforceability of Loan Documents. This Fourth Amendment is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 

4.      [Reserved].

 

5.      Conditions to Effectiveness. This Fourth Amendment shall become
effective only upon satisfaction in full, in a manner satisfactory to the
Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being hereinafter referred to as the
"Fourth Amendment Effective Date"):

 

(a)      Payment of Fees, Etc. The Borrowers shall have paid all fees and
expenses, including the Fourth Amendment Fee, required to be paid on or prior to
the Fourth Amendment Effective Date pursuant to Section 2.06 or Section 12.04 of
the Financing Agreement.

 

(b)      Representations and Warranties. After giving effect to this Fourth
Amendment and the transactions contemplated hereby, the representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Secured Party
pursuant hereto or thereto on or prior to the Fourth Amendment Effective Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Fourth Amendment Effective Date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of such earlier date).

 

(c)      No Default; Event of Default. After giving effect to this Fourth
Amendment and the transactions contemplated hereby, no Default or Event of
Default shall have occurred and be continuing on the Fourth Amendment Effective
Date or result from this Fourth Amendment becoming effective in accordance with
its terms.

 

(d)      Delivery of Documents. The Agents shall have received on or before the
Fourth Amendment Effective Date the following, each in form and substance
reasonably satisfactory to the Agents and, unless indicated otherwise, dated the
Fourth Amendment Effective Date:

 

(i)     this Fourth Amendment, duly executed by the Loan Parties, each Agent and
the Required Lenders;

 

- 4 -

--------------------------------------------------------------------------------

 

 

(ii)     an amendment to the Revolving Loan Agreement, in form and substance
reasonably satisfactory to the Agents, and duly executed by the Loan Parties,
the Revolving Loan Agent and the requisite Revolving Loan Lenders; and

 

(iii)     a certificate signed by the chief executive officer of each Loan
Party, certifying as to the matters set forth in subsections (b) and (c) of this
Section 5.

 

(e)      Material Adverse Effect. There shall not have occurred since the
Effective Date (as defined in the Financing Agreement) any event or development
that has had or could reasonably be expected to have any Material Adverse
Effect.

 

6.      Continued Effectiveness of the Financing Agreement and other Loan
Documents. Each Loan Party hereby (a) acknowledges and consents to this Fourth
Amendment, (b) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Fourth Amendment Effective Date, all references in the Financing
Agreement or any such other Loan Document to "the Financing Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this Fourth Amendment, and (c) confirms and agrees that, to the
extent that the Financing Agreement or any such other Loan Document purports to
assign or pledge to the Collateral Agent, for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent, for the benefit of the Agents and
the Lenders, a security interest in or Lien on any Collateral as security for
the Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Fourth Amendment does not and shall
not affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Term Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under the Financing Agreement (as amended
hereby) or any other Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Fourth Amendment shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

 

7.      No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Financing
Agreement or instruments securing the same, which shall remain in full force and
effect, except as modified hereby.

 

8.      No Representations by Agents or Lenders. Each Loan Party hereby
acknowledges that it has not relied on any representation, written or oral,
express or implied, by any Agent or any Lender, other than those expressly
contained herein, in entering into this Fourth Amendment.

 

- 5 -

--------------------------------------------------------------------------------

 

 

9.      Release. Each Loan Party hereby acknowledges and agrees that: (a)
neither it nor any of its Subsidiaries has any claim or cause of action against
any Agent or any Lender (or any of the directors, officers, employees, agents,
attorneys or consultants of any of the foregoing) and (b) the Agents and the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties, and all of their Subsidiaries and
Affiliates. Notwithstanding the foregoing, the Agents and the Lenders wish (and
the Loan Parties agree) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of their rights, interests, security and/or remedies. Accordingly,
for and in consideration of the agreements contained in this Fourth Amendment
and other good and valuable consideration, each Loan Party (for itself and its
Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case, on or prior to the Fourth Amendment
Effective Date directly arising out of, connected with or related to this Fourth
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby.

 

10.      Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Fourth Amendment.

 

11.      Miscellaneous.

 

(a)      This Fourth Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Fourth
Amendment by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart of this Fourth Amendment.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(b)      Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Fourth Amendment for any
other purpose.

 

(c)      This Fourth Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(d)      Each Loan Party hereby acknowledges and agrees that this Fourth
Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an immediate Event of Default under the Financing
Agreement if (i) any representation or warranty made by any Loan Party under or
in connection with this Fourth Amendment shall have been incorrect in any
material respect (or in any respect if such representation or warranty is
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof) when made or deemed made, or (ii) any Loan Party shall fail to perform
or observe any term, covenant or agreement contained in this Fourth Amendment.

 

(e)      Any provision of this Fourth Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

- 7 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered as of the date set forth on the first page hereof.

 

 

BORROWERS:

     

MC ASSEMBLY, LLC, as a Borrower

 

By:

     

Name:

   

Title:

         

MC ASSEMBLY INTERNATIONAL, LLC as a

Borrower

       

By:

     

Name:

   

Title:

        MC TEST SERVICE, INC., as a Borrower         By:       Name:     Title:
       

SMTC MANUFACTURING CORPORATION OF

CALIFORNIA, as a Borrower

        By:       Name:     Title:         SMTC MEX HOLDINGS INC., as a Borrower
        By:       Name:     Title:

 

Amendment No. 4 to Financing Agreement

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

     

HTM HOLDINGS, INC.,
as a Guarantor

 

 

 

By:

     

Name:

   

Title:

         

MC ASSEMBLY HOLDINGS, INC.,
as a Guarantor

     

By:

     

Name:

   

Title:

             

SMTC CORPORATION,
as a Guarantor

 

 

 

By:

     

Name:

   

Title:

             

MC ASSEMBLY MEXICO S. DE R.L. DE C.V.,
as a Guarantor

       

By:

     

Name:

   

Title:

             

RADIO COMPONENTES DE MEXICO, S.A. DE C.V.,
as a Guarantor

       

By:

     

Name:

   

Title:

 

Amendment No. 4 to Financing Agreement

--------------------------------------------------------------------------------

 

 

 

SMTC DE CHIHUAHUA, S.A. DE C.V.,
as a Guarantor

       

By:

     

Name:

   

Title:

     

 

Amendment No. 4 to Financing Agreement

--------------------------------------------------------------------------------

 

 

 

AGENTS:

     

TCW ASSET MANAGEMENT COMPANY LLC,
as Administrative Agent and as Collateral Agent

     

By:

     

Name:

   

Title:

         

LENDERS:

 

 

TCW DL VII FINANCING LLC

 

By: TCW Asset Management Company LLC, its

Investment Advisor,
as a Lender

     

By:

     

Name:

   

Title:

       

 

 

WEST VIRGINIA DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC,

Its Investment Advisor,
as a Lender

     

By:

     

Name:

   

Title:

       

 

 

TCW BRAZOS FUND LLC

 

By: TCW Asset Management Company LLC, its

Investment Advisor,
as a Lender

     

By:

     

Name:

   

Title:

       

 

Amendment No. 4 to Financing Agreement

--------------------------------------------------------------------------------

 

 

 

TCW SKYLINE LENDING, L.P.

 

By: TCW Asset Management Company LLC, its

Investment Advisor,
as a Lender

     

By:

     

Name:

   

Title:

     

 

 

NJ/TCW DIRECT LENDING LLC

 

By: TCW Asset Management Company LLC, its

Investment Advisor,
as a Lender

     

By:

     

Name:

   

Title:

           

 

 

BTC HOLDINGS FUND I, LLC

 

By: Blue Torch Credit Opportunities Fund I LP, its

sole member
By: Blue Torch Credit Opportunities GP LLC, its

general partner

     

By:

     

Name:

   

Title:

             

BTC HOLDINGS SC FUND LLC

 

By: Blue Torch Credit Opportunities SC Master

Fund LP, its sole member
By: Blue Torch Credit Opportunities SC GP LLC,

its general partner

     

By:

     

Name:

   

Title:

 

Amendment No. 4 to Financing Agreement

--------------------------------------------------------------------------------

 

 

 

SWISS CAPITAL BTC PRIVATE DEBT

OFFSHORE SP

 

By: Blue Torch Capital LP, acting solely in its

capacity as Investment Advisor to the Manager of

Swiss Capital BTC Private Debt Offshore Fund SP,

a segregated portfolio of Swiss Capital Private Debt

(Offshore) Funds SPC

     

By:

     

Name:

   

Title:

             

SC BTC PRIVATE DEBT FUND L.P.

 

By: Blue Torch Capital LP, acting solely in its

capacity as Investment Advisor to the Manager of

SC BTC Private Debt Fund L.P.

     

By:

     

Name:

   

Title:

     

 

Amendment No. 4 to Financing Agreement